                       UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________
LAFAYETTE FAIRCONATUE,
         Plaintiff,
     v.                                                 Case No. 17-C-767

JEAN LUTSEY and
JAMES HILBERT,
           Defendants.
______________________________________________________________________

                                  DECISION AND ORDER

       Plaintiff Lafayette Fairconatue, a Wisconsin state prisoner who is representing

himself, filed this lawsuit under 42 U.S.C. § 1983. I allowed him to proceed on a deliberate

indifference claim based on his allegations that defendants failed to provide him with pain

medication after he had laparoscopic outpatient surgery. Before me now is defendants’

motion for summary judgment.

                                   I. BACKGROUND 1

       Plaintiff is an inmate at Green Bay Correctional Institution, where defendants

James Hilbert and Jean Lutsey both work. Hilbert is a correctional sergeant and Lutsey

is the health services manager.

       On September 14, 2016, plaintiff had laparoscopic surgery to repair a hernia.

Docket No. 24 at ¶ 8. He was discharged from the hospital that same day and returned

to the institution. Id. at ¶ 9. Upon his return, nurse clinician Mary Alsteen (who is not a

defendant) examined plaintiff, reviewed his medical restrictions, and noted that she would




1
 The facts are taken from “Defendants’ Proposed Findings of Facts” (Docket No. 24) and
the “Declaration of Lafayette Fairconatue” (Docket No. 29). The facts are undisputed
unless otherwise indicated.
follow up with him the next morning. Id. at ¶ 12. Although plaintiff had been given Vicodin

at the hospital, his off-site medical records did not make any recommendation for him to

receive pain medication at the institution. Id. at ¶ 11. Accordingly, Alsteen forwarded

plaintiff’s chart to the doctor for review and for entry of any necessary orders. Id. at ¶ 12.

Lutsey was not involved in plaintiff’s care. Id. at ¶ 13.

       Plaintiff explains that, when he was at the hospital, the nurse told him that he would

have some discomfort around the wound, so she would prescribe Vicodin for the pain.

Docket No. 29 at ¶ 3. According to plaintiff, the two officers who were with him at the

hospital informed the nurse that Vicodin is not given to inmates at the institution, even if

prescribed. Id. Accordingly, although the nurse gave him Vicodin at the hospital, she did

not send a prescription for Vicodin to the institution. Id. Plaintiff does not dispute this fact.

       After the 8:30 p.m. medication pass, Fairconatue told Hilbert that he did not receive

any pain medication. Docket No. 24 at ¶ 17. Hilbert called health services about

Fairconatue’s concern. Id.; Docket No. 29 at ¶ 5. Although he does not recall who he

spoke to, Hilbert recalls being told that Fairconatue did not have a prescription for pain

medication. Docket No. 24 at ¶ 17. Hilbert asserts that he passed this information along

to Fairconatue and then told him to return to his cell. Id. Plaintiff does not recall Hilbert

informing him of health services’ response, but he does remember Hilbert ordering him

to “lock in.” Docket No. 29 at ¶ 5. Plaintiff returned to his cell without protest. Id.

       Hilbert explains that at no time did he believe plaintiff was having a medical

emergency. Docket No. 24 at ¶ 19. Plaintiff was able to walk to the sergeant’s cage under

his own power and communicate to Hilbert that he wanted pain medication. Id. And,




                                               2
although plaintiff told Hilbert he was in pain, he never asked to be seen by health services.

Id. at ¶ 20.

       The next morning, at 7:00 a.m., a sergeant called health services because

Fairconatue was again complaining that he was in pain and needed pain medication. Id.

at ¶ 23. Alsteen reviewed his chart and saw that no orders for pain medication had been

written. Id. at ¶ 24. She told the sergeant that Fairconatue would be called down to health

services when the doctor arrived. Id. About an hour and a half later, Dr. Lisa Allen (who

is not a defendant) signed a prescriber order for Fairconatue. Id. at ¶ 25. He was given a

dose of Toradol, a non-steroidal anti-inflammatory, and prescribed Tylenol #3 for five days

and ice packs. Id.

                                        II. ANALYSIS

       A party is entitled to summary judgment if it shows that there is no genuine dispute

as to any material fact and it is entitled to judgment as a matter of law. Fed. R. Civ. P.

56(a). To survive a motion for summary judgment, a non-moving party must show that

sufficient evidence exists to allow a jury to return a verdict in its favor. Brummett v. Sinclair

Broad. Grp., Inc., 414 F.3d 686, 692 (7th Cir. 2005). For the purposes of deciding

defendants’ motion, I resolve all factual disputes and make all reasonable factual

inferences in favor of plaintiff, who is the non-moving party. Springer v. Durflinger, 518

F.3d 479, 483-84 (7th Cir. 2008).

       “Prison officials violate the Eighth Amendment's proscription against cruel and

unusual punishment when their conduct demonstrates ‘deliberate indifference to serious

medical needs of prisoners.’” Gutierrez v. Peters, 111 F.3d 1364, 1369 (7th Cir. 1997)

(quoting Estelle v. Gamble, 429 U.S. 97, 104 (1976)). To prove a deliberate-indifference



                                               3
claim, a plaintiff must first show that he has “a medical condition ‘that has been diagnosed

by a physician as mandating treatment or one that is so obvious that even a lay person

would perceive the need for a doctor's attention.’” Edwards v. Snyder, 478 F.3d 827, 830–

31(7th Cir. 2007) (quoting Greeno v. Daley, 414 F.3d 645, 653 (7th Cir. 2005)). He must

then show “that the prison official[s] knew of ‘a substantial risk of harm to [him] and

disregarded the risk.’” Id. at 831 (first quoting Greeno, 414 F.3d at 653; and then citing

Farmer v. Brennan, 511 U.S. 825, 834 (1994)).

       Defendants do not dispute that the delay in receiving pain medication exposed

plaintiff to a risk of substantial harm, so my analysis will focus only on whether Hilbert and

Lutsey knew plaintiff faced that risk and whether they disregarded that risk.

       I find that Lutsey is entitled to summary judgment because she was not personally

involved in the alleged violation of plaintiff’s rights. Section 1983 “creates a cause of action

based on personal liability and predicated upon fault; thus liability does not attach unless

the individual defendant caused or participated in a constitutional violation.” Vance v.

Peters, 97 F.3d 987, 991 (7th Cir. 1996). Although Lutsey was working on the day plaintiff

returned from the hospital, she did not examine plaintiff, nor was she responsible for

reviewing the off-site orders, ordering pain medication, or getting a doctor to order pain

medication. Because she was not responsible for the delay plaintiff experienced in

receiving his pain medication, she is entitled to summary judgment.

       Hilbert also is entitled to summary judgment. When Fairconatue told Hilbert he was

in pain and needed pain medication, Hilbert called health services, who told him

Fairconatue had not been prescribed pain medication. Hilbert Is not a medical

professional, so he was entitled to rely on health services’ decision not to prescribe pain



                                               4
medication. See Estate of Perry v. Wenzel, 872 F.3d 439, 458 (7th Cir. 2017) (citations

omitted). Further, after Hilbert instructed plaintiff to go back to his cell, Fairconatue did

not ask to be seen by health services, nor did he protest returning to his cell. Accordingly,

Hilbert had no reason to believe that further intervention was necessary.

       Finally, I note that plaintiff represents in his declaration that he mistakenly named

Lutsy in his complaint instead of Alsteen, the nurse who examined him upon his return

from the hospital. I will not allow plaintiff to correct that error in his response to defendants’

motion. See Abuelyaman v. Illinois State University, 667 F.3d 800, 814 (7th Cir. 2011) (“It

is well settled that a plaintiff may not advance a new argument in response to a summary

judgment motion.”) (citations omitted).

       Plaintiff filed a proposed amended complaint on July 10, 2018, more than two

months after defendants filed their motion for summary judgment. In his proposed

amended complaint, plaintiff attempted to name Alsteen as a defendant as well as the

nurse who refused to give him pain medication during medication pass. On July 27, 2018,

I ordered that plaintiff’s proposed amended complaint be stricken from the docket

because: 1) plaintiff failed to comply with Civil L.R. 15; and 2) allowing plaintiff to amend

at that late stage of the case would have been highly prejudicial to the defendants. Docket

No. 33. Plaintiff provided no explanation for why he waited more than five months after

the close of discovery and more than two months after defendants filed their motion for

summary judgment before he sought to amend his complaint to name new defendants.

Accordingly, I will not consider plaintiff’s arguments against Alsteen or the nurse who

refused to give plaintiff medication during medication pass.




                                                5
                                    III. CONCLUSION

      THEREFORE, IT IS ORDERED that defendants’ motion for summary judgment

(Docket No. 22) is GRANTED.

      IT IS FURTHER ORDERED that this case is DISMISSED. The clerk’s office shall

enter judgment accordingly.

      This order and the judgment to follow are final. A dissatisfied party may appeal this

court’s decision to the Court of Appeals for the Seventh Circuit by filing in this court a

notice of appeal within 30 days of the entry of judgment. See Federal Rule of Appellate

Procedure 3, 4. This court may extend this deadline if a party timely requests an extension

and shows good cause or excusable neglect for not being able to meet the 30-day

deadline. See Federal Rule of Appellate Procedure 4(a)(5)(A).

      Under limited circumstances, a party may ask this court to alter or amend its

judgment under Federal Rule of Civil Procedure 59(e) or ask for relief from judgment

under Federal Rule of Civil Procedure 60(b). Any motion under Federal Rule of Civil

Procedure 59(e) must be filed within 28 days of the entry of judgment. The court cannot

extend this deadline. See Federal Rule of Civil Procedure 6(b)(2). Any motion under

Federal Rule of Civil Procedure 60(b) must be filed within a reasonable time, generally

no more than one year after the entry of the judgment. The court cannot extend this

deadline. See Federal Rule of Civil Procedure 6(b)(2).




                                            6
       A party is expected to closely review all applicable rules and determine, what, if

any, further action is appropriate in a case.

Dated in Milwaukee, Wisconsin, this 3rd day of October, 2018.




                                          s/Lynn Adelman______
                                          LYNN ADELMAN
                                          United States District Judge




                                                7
